Title: James Madison to James Barbour, 22 September 1828
From: Madison, James
To: Barbour, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 22 1828
                            
                        
                        
                        I need not remind you of the vacancy produced in the professorship of Ancient Languages in the University of
                            Virginia, nor remark on the importance of providing a Successor worthy of it. The anxiety of the Visitors on this subject
                            led them to offer the Chair for the term of one year to M<r.> Gesner Harrison, a distinguished pupil of Mr.
                            Long, who has accepted it with that limitation; instructing the Rector, at the same time, to open correspondences with a
                            view to obtain a fit person to fill the Chair permanently. The instruction had particular reference to G. Britain the
                            quarter which had furnished Mr. Long. Well knowing the interest you feel in the success of the University I take the
                            liberty of requesting you to institute such enquiries as may ascertain, whether a fit successor to Mr. Long be attainable
                            in G. B. In making the enquiries, the aid of Mr. Long himself, will doubtless be valuable & readily afforded. Mr.
                            Key also has shewn a very friendly disposition to co-operate in such cases for the benefit of the University. And you will
                            of course avail yourself of the information of the Secretary of Legation, Mr. Lawrence, who was particularly obliging
                            & useful in his enquiries relating to a Professor for the Chair of Nat: Philosophy, and who, in executing that
                            task, may have gained a knowledge of individuals qualified for other Chairs in Learned Institutions.
                        It will occur to you that as other provision may be made for the case before the expiration of the temporary
                            appointment, the enquiries requested are to avoid any commitment of the Visitors, that would produce disappointment or
                            just complaint in the party communicated with. It must be distinctly understood that the Visitors are not precluded from
                            any other arrangement, that may secure for the Chair in question a permanent and satisfactory appointment; the object in
                            view being that only, of ascertaining whether there be any individual within the scope of your enquiries who is duly
                            qualified for that Chair, & willing to accept it, in the event of his being appointed to it, & required to
                            be on the spot in the month of August next.
                        It may be proper to mention that the Salary is now limited to $1000 per annum to be paid quarterly, with fees
                            from the pupils from $50 to $20 each according to the number of Schools they attend, with the use of a Pavilion such as
                            you know, free of rent. The duties of the Chair embrace the Latin & Greek Languages, the Hebrew, Rhetoric, Belles
                            Lettres, Ancient history & ancient Geography. During the period of Mr. Long, the Hebrew was not called f[or.]
                        I shall hope for the pleasure of hearing from you occasionally, on your prospect of success;
                            assuring you in the mean time of my great esteem & sincere regard.
                        
                        
                            
                                James Madison
                            
                        
                    